DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16, and 18-20 are allowable. The restriction requirement between groups I, II, and III, as set forth in the Office action mailed on 07/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/22/2021 is partially withdrawn for claim 18-20.  Claims 18-20, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claim 17, directed to a non-transitory computer readable medium remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Chad A. Kamler, Registration Number 71,381 on 09/01/2021.

The application has been amended as follows:
CLAIMS
1.	(Currently Amended) A slat end seal 
a shell 
a first surface 
a second surface 
a base plate 
a sidewall 
 a plurality of through holes 
a lattice structure 


2.	(Currently Amended) A slat end seal 
a shell 
a first surface 
a second surface 
a sidewall 
a lattice structure 
wherein:
	the lattice structure 
	the lattice structure 
	a height of the lattice structure 



4.	(Currently Amended) The slat end seal 
the through hole 
the lattice structure 
	a second through hole 
	a third through hole 
the base plate 
	a first through hole 
	a second through hole 
	a third through hole 



6.	(Currently Amended) The slat end seal 
the sidewall 
the base plate 
the first plurality of locking features 

7.	(Currently Amended) The slat end seal 
the first plurality of locking features 
the second plurality of locking features 
the plurality of angled tabs 
8.	(Currently Amended) The slat end seal 

9.	(Currently Amended) The slat end seal 

10.	(Currently Amended) The slat end seal and the slat end seal comprises: 
a second lattice structure 
a third lattice structure 



a shell 
a first surface 
a second surface 
a sidewall 
a lattice structure 
wherein:
	the lattice structure 
	the lattice structure 
	the through hole 
	the slat end seal 
		a second lattice structure 
		a third lattice structure 
		a first base plate of the plurality of through holes in the first surface of the shell 
		a second base plate 
		a third base plate 

the first base plate 
the second base plate 
the third base plate 

13.	(Currently Amended) The slat end seal 

14.	(Currently Amended) The slat end seal 
the first plurality of locking features 


15.	(Currently Amended) The slat end seal 

16.	(Currently Amended) The slat end seal 

17.	(Cancelled)

18.	(Currently Amended) A method of manufacturing a , a step of:

coupling a lattice structure a shell that comprises:
a first surface,
a second surface, opposite the first surface,
a base plate, facing the first surface,
a sidewall, extending from the first surface to form a gap between the base plate and the sidewall, and
a plurality of through holes in the first surface of the shell,
wherein the step of coupling the lattice structure to the shell comprises coupling the lattice structure to the first surface a through hole , and such that the lattice structure is configured to compress in response to a force, applied to the second surface of the shell such that the first surface moves closer to the base plate, and the gap between the base plate and the sidewall is reduced.

19.	(Currently Amended) The method of claim 18, further comprising[[:]] coupling the base plate 

20.	(Currently Amended) The method of claim 19, further comprising[[:]] coupling the base plate 

21.	(Cancelled)

22.	(New) The method of claim 18, wherein the shell further comprises a first material, and the lattice structure comprises a second material that is different than the first material of the shell.

23.	(New) The method of claim 18, wherein the lattice structure comprises polyether ether ketone (PEEK), polyethylene (PE), or polypropylene (PP).

Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An apparatus having a slat end seal comprising a shell with opposite first and second surfaces, and a base plate facing the first surface, and a sidewall extending from the first surface forming a gap between the base plate and the sidewall; and a compressible lattice structure coupled to the first surface, so that when a force is applied to the second surface the first surface moves closer to the base plate, and the gap is reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364402 September 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644